Case 5:19-cr-00019-MTT-CHW Document 609 Filed 09/07/21 Page1of5

AO 246 (Rev, 04/17) Prabotion Onter Under 18 U.S.C. § 3607

UNITED STATES DISTRICT COURT

 

for the
Middle District of Georgia
United States of America )
v. )
) Case No, 5:19-CR-19-015 (MTT)
COREY TINGLE )
Defendant )

PROBATION ORDER UNDER 18 U.S.C. § 3607

The defendant having been found guilty of an offense described under 2] U.S.C. § 844, and it appearing that the
defendant (1) has not, prior to the commission of such offense, been convicted of Violating a federal or state law relating
to controlled substances, and (2) has not previously been the subject ofa disposition under this subsection,

IT 5 ORDERED: The defendant ts placed on probation as provided in 18 U.S.C, § 3607 for a period of

12 MONTHS without a judgment of conviction first being entered. The defendant must comply with
the conditions of probation set forth on the next page of this order.

Date: 8/4/2021

f oul

 

Judge's signature
MARC T, TREADWELL, CHIEF JUDGE

Printed name and tlie .

 

Defendant's Consent

I have read the proposed probation order under 18 U.S.C. § 3607 and the conditions of probation, including the
special conditions above, I understand that if 1 violate any conditions of probation, the court may enter a judgment of
conviclion and proceed as provided by law. I consent to the entry of the order,

! also understand that, if | have not violated any condition of my probation, the court, without entering a
judgment of conviction, (1) may dismiss the proceedings and discharge me from probation before the expiration of the
term of probation, ar (2) must dismiss the proceedings and discharge me fiom probation at the expiration of the term of
probation.

1 also understand that, if | was under age 2! at the time of the offense, I am entitled to have the record of my
arrest and conviction expunged upon application.

Dat: 06-22-20 Lae
, —) fendant's signature
Z f

ee Signature of defendant's atiornep

_ D2ae- Lhagt7

Printed name of defendant's attorney

 

  
 

   

 

 

 
Case 5:19-cr-00019-MTT-CHW Document 609 Filed 09/07/21 Page 2of5

AO 246 (Rev. 04/17) Probation Order Under 18 U.S.C. § 3607 (Page 2)

 

PROBATION

You are hereby sentenced to probation foratermof: 12 MONTHS

 

MANDATORY CONDITIONS

—

You must not commit another federal, state or locai crime.

2, You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
days of placement on probation and at least two periodic drug tests thereafter, as determined by the court.

[|The above drug testing condition is suspended, based on the court's determination that you pose a
low risk of future substance abuse, (check if applicable)

4, [_] You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)

5. ["] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C,

§ 16901, ef seg.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender

registration agency in the location where you reside, work, are a student, or were convicted of a

qualifying offense. (check ifapplicable)

6. [_} You must participate in an approved program for domestic violence, (check if applicable)

7. [-] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and
3664. (check if applicable)

8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9, If this order imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this order.

10. You must notify the court of any material change in your economic circumstances that might affect your ability

to pay restitution, fines, or specia! assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

 

 
 

Case 5:19-cr-00019-MTT-CHW Document 609 Filed 09/07/21 Page 3of5

AQ 246 (Rov. O17) Peobatten Order Under 18 U.S.C, § 3407 (Doge 3)

   

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you nitist comply with tho following standard conditions of superviston, These condittona are
imposed because they establish the baste expectations for your behaylor whife on supervision and identify the minimunt
toals needed by probation officers to keep informed, report to the court about, ard bring about improvemonts in your
conduct and conditlon,

{, You nist report to the probation office tn the federal judiolal district where you aro authorized to reside within
72 hours of the tine you were sentenced, unless the probation officer instructs you to report to 4 different
probation office or within a different time frame.

2, — After initiatly reporting to the probation office, you will receive instructions from the court or the probation
officer about how and when you must report to the probation officer, and you must report to the probation
officer as instructed.

3. You must not knowlngly leave the federal Judicial district where you are authorized to reside without first
getting permission from the court or the probation officer,

4. You mst answer truthfully the questions asked by your probation officer,

5. You must Hive at a place approved by the probation officer. If you plan to change where you live or anything
about your living arrangements (such as the people you live w th), you must notify the probation officer at least
1G days before the change, If notifying the probation officer in advance fs not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
expected change,

6 You must allow the probation officer to visit yau at any time at your home or elsewhere, and you must permit
the robatlon officer to take any items prohibited by the conditions of your supervision that he or she observes

n plain view,

7 You must work full time (at least 30 hours per week) at a lawful type of employment, unfess the probation
officer excuses you from doing so, If you do not have full-tine employment you must try to find full-tine
employment, unless the probation officer excuses you from doing so. if you plan to change where you wosk or
anything about your work (such as your position or your job responstbilities), you must notify the probation
officer at least [0 days before the change, If notifying the probation officer at feast 10 days in advance is not
possible due to unanticipated circumstances, you must not) the probation officer within 72 hours of becoming
nware ofa change or expected change,

8, You must not communicate or Interact with someone you know Is engaged In orlminal activity, If you know
someone has been convicted of'a felony, you must not knowingly communicate or interact with that person
without first getting the permission of the probation officer,

9, if you are arrested or questioned by a law enforcement officer, you must notify the probatlon officer within 72

ours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(Le, anything that was designed, or was madlfied for, the specific purpose of causing bodily Injury or death to
another porson such as nunchakus or tasers),

11, You must not act or make any agreement with a law enforcement agency to aot as a confidential human source
or informant without first getting the permission of the court,

12, If the probatton officer detennines that you pose a tisk to another person (Including an organization), the

robation officer may require you to notify the person about the risk and you must comply with that
nstiuction. The probation officer may contact the person and confirm that you have notified the person about
the risk,

13. You must follow the instructions of the probation officer related to the conditions of supervision,

U.S, Probation Office Use Only

A U.S, probation officer has Instructed me on the conditions specified by the court and has provided me with a written
copy of this order contatning these conditions, For further information regarding these conutitions, see Overview of
Probation and Supervised Release Conditions, avaliable at: wwy.uscourts. gov.

Defendant's Signe ) eee Date_ 06: Ad.202)
owen “en

 

 

 

 

 
Case 5:19-cr-00019-MTT-CHW Document 609 Filed 09/07/21 Page 4of5

AO 246 (Rev. 04/17) Probation Order Under 18 U.S.C. § 3607 (Page 4)

 

ADDITIONAL SUPERVISEON CONDITIONS
SPECIAL CONDITIONS OF PROBATION
You shall provide financial information to the Probation Officer upon request.

You are prohibited from incurring new credit charges or opening additional lines of credit without approval of the U.S.
Probation Office.

You shall participate in a program of drug and alcohol testing and treatment. The U.S. Probation Office shall
administratively supervise your participation in the program by approving the program, administering the testing, and
supervising the treatment, You shall contribute to the costs of such treatment not to exceed an amount determined
reasonable by the court approved "U.S. Probation Office's Sliding Scale for Services," and shall cooperate in securing
any applicable third-party payment, such as insurance or Medicaid.

You are prohibited from possessing or using alcoholic beverages while enrolled in treatment such as mental health, sex
offender or substance abuse treatment.

 
Case 5:19-cr-00019-MTT-CHW Document 609 Filed 09/07/21 Page5of5

AO 246 (Rey. 04/17) Probation Orger Under 18 U.S.C. § 3607
Schedule of Payments (Page 3)

 

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A ~x] Lump sum payment of $ 5,000.00 due immediately, balance due

|_| not later than _ OF
&] in accordance with [xj C,or LJ D below; or

B  [_] Payment to begin immediately (may be combined with [x] C, or (_] D below); or

Cc DX] Payment in equal _monthly (e.g. weekly, monthly, quarterly) installments of $§ 100.00 over a period of
until paid in full (e.g. months or years), to commence 30 days (e.g., 30 or 60 days) after the date of this order; or

dD [_} Special instructions regarding the payment of criminal monetary penalties:

All criminal monetary penalties are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,

[_] Joint and Severa!

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[‘} The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s}; $25.00 Mandatory Assessment Fee

[_]| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) FVTA assessment, (8} penalties, and (9) costs, including cost of prosecution and court costs.

 

 
